Citation Nr: 1202275	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  07-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for penile deformity, claimed as due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to May 1969.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2007, the Veteran presented testimony at a hearing conducted by a local Decision Review Officer at the RO.  A transcript of this hearing is in the Veteran's claims folder.

In August 2010, the Board remanded this matter to the RO so that additional development of the evidence could be conducted.  

The Veteran's accredited representative, as part of a December 2011 Written Brief Presentation, raised the issues of entitlement to service connection for an acquired "mental" disorder and for scars on the face and thigh.  The Board observes that an unappealed July 2003 RO rating decision denied service connection for post traumatic stress disorder and for paranoid schizophrenia.  These issues therefore have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  








FINDING OF FACT

The competent evidence of record demonstrates the presence of disability in the form of an approximate 30 degrees rotation of the glans and distals shaft, that is unrelated to any VA treatment including cystoscopy with transurethral resection of bladder tumor performed in October 2002 at a VA facility. 


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, including a penile deformity, as a result of treatment at a VA facility is not established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  The Board notes that this decision by the Court took place in 2006, after the November 2005 rating decision was issued.

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in May 2005, prior to the initial unfavorable RO decision issued in November 2005.

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish entitlement to benefits under 38 U.S.C.A. § 1151, of how VA would assist in developing the claim, and his and VA's obligations in providing such evidence for consideration.  A September 2011 letter then provided information as to the substantiation of disability ratings and effective dates.  Despite the inadequate notice provided to the Veteran on this element, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim, any questions as to the appropriate effective date to be assigned are moot.  Therefore, the Board determines that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and obtaining a VA opinion.  The Veteran's service treatment records, VA treatment records, and the reports of October 2007 and October 2010 VA examinations/opinions were reviewed by both the RO and Appeals Management Center as well as the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA opinions, the Board notes that once VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As is evident by the discussion below, the Board found that the VA opinion of record in the case dated in October 2007 did not provide all the necessary information to allow for an equitable decision on the claim.  Accordingly, the Board requested another examination/opinion as part of an August 2010 remand.  This was accomplished in October 2010.  Thus, the requirements of the remand have been met.  Stegall v. West, 11 Vet. App. 268 (1998).

The VA examiner in October 2010 reviewed the claims file and noted relevant documents in post-service treatment evidence prior to offering negative opinions in response to the questions posed.  The Board observes that the opinions provided were supported by a rationale based on all the available evidence.  There is nothing to suggest that the physician's opinion is not sufficiently based on the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

Analysis

The Veteran asserts that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 because he claims that surgery performed at the VA Medical Center (VAMC) in Detroit, Michigan, on October 28, 2002, resulted in his current penile deformity.  The Veteran has received multiple cystoscopic procedures for the treatment and management of his bladder carcinoma.  The Veteran claims that following his October 28, 2002, cystoscopic procedure he developed some curvature of the tip of his penis as well as some pain associated with the curvature.  The Veteran has further noted that he experienced numbness at the tip of his penis that most often occurs during intercourse.  Additionally the Veteran experiences occasional burning and hesitancy of urination.  

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2011).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In an October 2007 VA examination the examiner diagnosed the Veteran with minimal long axis curvature of the tip of the penis, about 30 degrees.  The Veteran provided a history of multiple cystoscopic procedures for management of bladder cancer.  The Veteran added that following such a procedure accomplished on October 28, 2002, he developed some curvature of the tip of his penis, to 180 degrees.  Following examination of the Veteran, in pertinent part, the tip of the penis showed minimal long axis curvature to about 30 degrees.  The examiner commented that the cystoscopic procedures usually do not result in any damage to the muscular organs of the penis.  The examining physician opined that the Veteran's condition was not likely related to the procedure occurring in October 2002, for the treatment of bladder cancer.  

The Board found, as part of its August 2010 remand, that the VA opinion provided in October 2007 was not adequate, as it essentially failed to discuss any of the factors relevant to a claim under 38 U.S.C.A. § 1151.  As such, the remand ordered that a new examination was to be conducted, which addressed whether the Veteran's penile deformity is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in performing multiple cystoscopic procedures for the management of bladder cancer.  The examiner was also to be asked to opinion as to whether the Veteran's penile deformity was an event not reasonably foreseeable.  

The next opinion, rendered by a urologist following his having examined the Veteran, is dated in October 2010.  On examination, the glans and distals shaft was rotated to approximately 30 degrees; otherwise the penis appeared normal.  No penile plaque was present.  Sensation to light touch throughout the penis was normal.  The examiner indicated that it was "highly unlikely" that the disability was the result of the treatment received on October 28, 2002, or any prior or subsequent bladder cancer procedures.  He added that while during the procedure in question there is minimal manipulation of the penis and no manipulation which would in any way cause penile rotation.  The examiner concluded by opining that the true cause of the Veteran's symptoms will never likely be determined, but it is improbable that they have anything to do with his transurethral bladder resection dated October 28, 2002, or to any prior or subsequent related procedure.  

Thus, while the Veteran has a disability in the form of a 30 degree penile rotation, the Board does not find that this disability is related to the October 28, 2002, procedure or any prior or subsequent bladder cancer procedure.  Therefore, the Veteran does not have an additional disability as a result of VA treatment.  

The Veteran has not provided competent evidence that contradicts the negative opinions of record.  The Veteran's statements alone may serve to describe symptoms in support of a diagnosis.  He is competent to report observable changes in the appearance of his penis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, he is not competent to determine the causation of such changes.  As noted by a medical doctor, in the October 2010 opinion, the causation of the Veteran's penile deformity will likely never be known but it is highly improbable to be related to the VA procedure.  The medical doctor provided a thorough explanation reflecting his medical reasoning in reaching this conclusion.  The Board thus finds the October 2010 medical opinion to be of very large probative weight.  Accordingly, the Board determines that a preponderance of the competent evidence is against the Veteran's claim, and concludes that the requirements for a successful claim for benefits pursuant to 38 U.S.C.A. § 1151  have not been met. 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability, including a penile deformity, as a result of treatment at a VA facility is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


